 



Exhibit 10.1
VERAMARK TECHNOLOGIES, INC.
2007 MANAGEMENT BONUS PLAN

  1.   Adoption. Veramark Technologies, Inc. (the “Company”) does hereby adopt
the Management Bonus Plan for the calendar year ending December 31, 2007 (the
“Plan”). The Plan will be administered by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”). The
Compensation Committee shall have full authority and discretion to interpret any
provision of the Plan.     2.   Company Contribution Schedule and Maximum
Payout. The Company’s maximum payout under the Plan will be the percentage
contribution set opposite the reported Operating Income for 2007 below, before:
(i) extraordinary items, (ii) taxes, and (iii) any expense for the contribution
under the Plan. The maximum payout is hereinafter referred to as the “Bonus
Pool”.

                  Contribution to     Operating Income for 2007   Bonus Plan    
 
           
$500,000 — $599,999
    5.0 %    
$600,000 — $699,999
    8.0 %    
$700,000 — $799,999
    10.0 %    
$800,000 — $899,999
    12.0 %    
$900,000 — $999,999
    14.0 %    
$1,000,000 — $1,149,999
    16.0 %    
$1,150,000 — $1,299,999
    18.0 %    
Over $1,300,000
    20.0 %    

  3.   Plan Participants. Participants in the Plan shall include Corporate
Officers and key managers of the Company as designated by the Compensation
Committee, on the recommendation of the President and CEO.     4.   Allocation
of Plan Funds. If the Operating Income objective is achieved for 2007, the
President and CEO shall present to the Compensation Committee, a schedule
identifying the names of the Participants, including Corporate Officers, being
recommended for bonuses, the rationale for each award, and the share of the
Bonus Pool recommended for each such Participant. The total payout recommended
by the President and CEO may be less than, but not more than, the Bonus Pool.  
  •   With respect to all Plan Participants, except for Corporate Officers,
bonus awards will be awarded at the discretion of the President and CEO.     •  
Bonus awards for individual Corporate Officers will be approved by the
Compensation Committee, in its discretion.     •   The actual amount of any
bonus paid to any participant will be determined and allocated by the President
and CEO, or by the Compensation Committee, as applicable, in their respective
discretion, and all such determinations will be final.

 



--------------------------------------------------------------------------------



 



  5.   Timing of Plan Payments and Expense Provision. No payment will be made
under the Plan until after the 2007 audit is completed. Upon completion of the
audit, any award shall be paid within thirty (30) days of the completion date.
Appropriate provision will be made for Plan contribution expenses throughout the
year.

March 2, 2007

 